857 F.2d 1479
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

UNITED STATES of America, Plaintiff-Appellee,v.Addrin COATES, Defendant-Appellant.
No. 86-1094.
United States Court of Appeals, Ninth Circuit.
* Submitted June 22, 1988.Decided Aug. 29, 1988.
Before BARNES and KILKENNY, Senior Circuit Judges, and GOODWIN, Chief Judge.


1
MEMORANDUM **


2
Addrin Coates appeals his conviction for conspiracy to distribute heroin in violation of 21 U.S.C. Sec. 846.  Coates contends that there is insufficient evidence to support his conviction because the government did not prove he agreed to distribute heroin.  We affirm.


3
Once the government establishes the existence of a conspiracy, " 'evidence of only a slight connection is necessary to convict a defendant of knowing participation in it.' "   United States v. Arbelaez, 719 F.2d 1453, 1458 (9th Cir.1983) (quoting United States v. Kenny, 645 F.2d 1323, 1335 (9th Cir.), cert. denied, 452 U.S. 920 (1981)), cert. denied, 467 U.S. 1255 (1984).  Here, the evidence shows that Coates, a resident of St. Louis, flew from Las Vegas to New York City.  Las Vegas was the hometown of Najeeb Rahman, the actual purchaser of the heroin.  While in New York City, Coates was arrested after exchanging $20,000 for heroin from an undercover Drug Enforcement Administration agent.  A subsequent search of Coates's hotel room and his wife's purse revealed (1) a note pad with the heroin seller's hotel room and telephone number, (2) $5,000 in cash, (3) airline tickets under false names, (4) a Las Vegas hotel receipt, and (5) a piece of paper with the encoded telephone numbers of Rahman's residence, store, and tour company.  Accordingly, there was sufficient evidence to permit a jury to find beyond a reasonable doubt that Coates participated in a conspiracy to distribute heroin.   See United States v. Disla, 805 F.2d 1340, 1348 (9th Cir.1986) (describing standard for determining the sufficiency of the evidence).


4
AFFIRMED.


5
---------------



* This panel unanimously agrees that this case is appropriate for submission without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4.
** This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.